Citation Nr: 1445206	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-26 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from July 1974 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for a right knee disorder.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in November 2011, when the Board reopened service connection for a right knee disorder and remanded that reopened issue for further development.  The case has been returned to the Board for further appellate review at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous remand, the Board requested that the Veteran's dependent treatment records from the Charleston Air Force Base be obtained.  There is a June 2012 formal finding of unavailability for any dependent records prior to 1985 in the claims file.  Looking at the National Personnel Records Center (NPRC) response from May 2012, however, it appears that the NPRC only responded that there were no dependent records for the Veteran during 1981.  

In a July 2012 statement, the Veteran stated that he would have been treated at Charleston Air Force Base as a dependent from June 1980 (his discharge from service) to June 1981.  Therefore, it appears that there may be some outstanding records from Charleston Air Force Base that are currently not associated with the claims file and which would be particularly relevant to this claim.  The Board finds that a remand is necessary in order to obtain those records and associated them with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

Additionally, the Veteran has consistently averred throughout the record that he injured his right knee when he jumped during military service in approximately 1978 and his knee went "backwards" on him.  He reported that he sought medical attention and was given crutches at that time.  A review of his medical records does not demonstrate treatment for a right knee injury during military service, and the crutches were prescribed for a left ankle injury in 1978, not a right knee injury.  

Regardless, the Board notes that other VA treatment records have related the Veteran's injury to either his reported history or to doing "physical activities" during military service.  The Veteran's mother additionally stated that the Veteran told her while he was in service that he injured his right knee doing physical activities; she further stated that he reported intermittent but continuous right knee problems since discharge from service and she personally witnessed a re-injury of his right knee in 1986.  Moreover, the Veteran's ex-spouse indicated in an October 2004 statement that the Veteran "the year after he separated from service . . . re-injured his knee which required follow up care at the Charleston Medical Center facilities."

The Board notes that no VA examination of the right knee has been undertaken at this time.  In light of the above evidence, and the extremely low threshold for obtaining a medical examination and opinion, the Board finds that on remand a VA examination should be afforded to the Veteran respecting his right knee.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As a final matter, the Board has reviewed the claims file and notes that VA treatment records from October 1999 through September 2008 and from June 2010 through May 2011 have been associated with the claims file.  The Board notes that the Veteran has submitted at least right knee consultation reports from October 2008, November 2008, and August 2011; such submission of records makes the Board question whether all available VA treatment records have been obtained and associated with the record, particularly since May 2011.  Accordingly, on remand, the Board finds that any outstanding VA treatment records and any private records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any treatment records from the Charleston Air Force Base pertaining to the Veteran, as appropriate through official sources, either directly under the Veteran's name or as treatment for a dependent under his ex-spouse, J.A.K., for the period of June 1980 through June 1981.  

The AOJ should specifically specify in all of their development records that all dependent and non-dependent sources for obtaining those records have been exhausted.

If the records are unavailable and it is determined that further attempts to obtain those records would be futile, a memorandum of unavailability should be associated with the claims file and the Veteran should be so informed.

2.  Obtain any relevant VA treatment records from the Bay Pines VA Medical Center, or any other VA medical facility that may have treated the Veteran, for the period of September 2008 through June 2010 and associate those documents with the claims file.

3.  Obtain any relevant VA treatment records from the Bay Pines VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2011 and associate those documents with the claims file.

4.  Ask the Veteran to identify any private treatment that he may have had for his right knee disorder since discharge from service, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  Schedule the Veteran for a VA examination to determine whether his right knee disorder is related to service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all right knee disorders found, to include any arthritic condition thereof.

The examiner should then opine as to whether each disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any right knee injury due to physical activity therein.  

The examiner should specifically discuss the lack of any in-service right knee treatment, as well as the normal right knee examinations in October 1979 and on separation from service in 1980.  

The examiner should also discuss the Veteran and his ex-spouse's lay statements regarding "re-injury" shortly after discharge in 1980-81, as well as the his mother's statements that the Veteran had injured his right knee in service and then re-injured it shortly after service as well as in 1986.  

The examiner should also discuss the Veteran's lay statements regarding symptomatology suffered during service and any continuity of symptomatology during and since discharge from service.  The examiner should also address any other pertinent evidence in the claims file, as appropriate.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a right knee disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



